Order entered October 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00688-CR

                          RONAL ORDONEZ-OROSCO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81465-2014

                                           ORDER
       The Court REINSTATES the appeal.
       On October 2, 2015, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)
counsel’s explanation for the delay in filing the brief is that she had not obtained the clerk’s
record when she had to leave town to assist with family medical issues; and (4) counsel
requested until November 11, 2015 to file appellant’s brief.
       We ORDER appellant to file his brief by FRIDAY, NOVEMBER 13, 2015.
       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                      /s/      ADA BROWN
                                                               JUSTICE